Citation Nr: 1415461	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  06-23 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include a left knee strain and as due to an undiagnosed illness.

2.  Entitlement to service connection for a right knee disability, to include a right knee strain and as due to an undiagnosed illness.

3.  Entitlement to service connection for a left hand disability, to include as due to an undiagnosed illness or as secondary to a service-connected disability.

4.  Entitlement to service connection for a right hand disability, to include as due to an undiagnosed disability or as secondary to a service-connected disability.

5.  Entitlement to service connection for multiple joint pain, including multiple joint arthritis, to include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to September 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The Veteran is represented by the Vietnam Veterans of America.  There is a more recent VA form 21-22 in the file from December 2012 that appoints AMVETS as the Veteran's wife's representative.  She has a pending claim for apportionment that is not part of the current appeal.  If the Veteran wishes to appoint a representative other than the Vietnam Veterans of American he can do so subject to the limitations provided in law or in the policies of the various service organizations.  The Vietnam Veterans of America did not provide a written presentation or brief at the Board, but given that the claims are being remanded, the Veteran is not prejudiced by the lack of a written brief.  The Veteran's representative can present evidence and argument while the claim in in remand status, and, if any issues are denied and returned to the Board, the Veteran's representative will have the opportunity to prepare a written brief at that time.

This case was remanded by the Board in January 2010 and March 2012.  As discussed in greater detail below, the RO has not complied with the March 2012 Board remand instructions; accordingly, remand is again necessary.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its March 2012 remand, the Board requested that the Veteran be provided with a new VA examination to determine the existence and etiology of his claimed disabilities.  The Board requested specific medical opinions necessary to evaluate the Veteran's particular claims.  While the Veteran was provided with a VA examination with respect to his claims in July 2013, review of the examination and opinions provided reflect that they do not comply with the Board's March 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).

The Board requested that the Veteran undergo a VA Gulf War orthopedic examination to determine the nature and etiology of the claimed bilateral knee and bilateral hand disabilities.  The July 2013 examination reports reveal that the examiner concluded that the Veteran did not have a diagnosed hand or finger condition.  Although the examination report indicates that an in-person examination was conducted, the report does not provide the results of a physical examination; thus, it appears that the examiner concluded that the Veteran does not have a bilateral hand disability without conducting a physical examination of the hands.  Moreover, the examiner did not reconcile the conclusion that there was no diagnosed bilateral hand disability with the other medical records showing diagnoses of bilateral hand polyarthralgias and neuropathy.  Accordingly, as the examiner did not provide the requested examination and the opinion that the Veteran does not have a bilateral hand disorder is not supported by competent evidence in the claims file, the Board finds the examination and opinion to be inadequate.  

The July 2013 examiner also provided an opinion that the Veteran's bilateral knee disorder was not related to service or to an undiagnosed illness.  The only rationale provided by the examiner was that there was nothing in the service treatment records to link the disability to service.  This rationale is insufficient, as it does not address the Veteran's lay statements of in-service symptomatology, nor does it address the fact that the service treatment records document in-service complaints of bilateral knee pain.  For these additional reasons, the July 2013 opinion is inadequate.

Last, the July 2013 examiner opined that there was no undiagnosed illness, as that the Veteran only had vague complaints of hand swelling and knee cracking and popping; that there were no conditions related to contaminants or other toxic substances; and that the Veteran's sleep problems, fatigue, headaches, and muscle pains could not be contributed to an undiagnosed illness.  The examiner did not provide any supporting rationale or explanation for these conclusions.

For the foregoing reasons, the Board finds the July 2013 examination and opinions to be inadequate.  A new examination must be provided which adequately addresses the opinions requested.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Gulf War examination to determine the nature and etiology of all bilateral knee disabilities and bilateral hand disabilities.  The examiner must conduct complete and thorough review of the evidence in the claims file, to include the service treatment records and all post-service medical evidence as well as the Veteran's lay statements, and a discussion of each.  A physical examination must be conducted, and all pertinent symptomatology and findings must be reported in detail.  All indicated tests must be conducted.  Thereafter, the examiner should provide the following opinions:

a) Does the Veteran currently have a disability of either knee or hand, including neuropathy of either hand, undiagnosed arthralgia of any specific joint, or arthritis of any specific joint?  If so, each affected joint should be specified and the examiner should indicate whether the disability is attributable to a known diagnosis.  If not, the examiner should reconcile this conclusion with all previous diagnoses in the record.

b) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed disability is related to the Veteran's period of active service, including exposure to contaminants or other toxic substances?

c) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's reported bilateral hand disability, including neuropathy, was caused or aggravated by any of the Veteran's service-connected disabilities, alone or in combination?

Aggravation is defined as a worsening of the underlying disability beyond its normal progression.

d) If there is no diagnosis made for the Veteran's complaints of arthralgia of the knees, hands, and other joints, is it at least as likely as not that the Veteran has objective indications of a chronic disability resulting from an illness manifested by joint pain as established by history, physical examination, and laboratory tests, that has either (i) existed for 6 months or more; or (ii) exhibited intermittent episodes of improvement and worsening over a 6-month period?

The examiner must provide a complete and comprehensive explanation for all opinions provided.  If the examiner cannot state an opinion without resorting to speculation, the examiner must explain the reasons why an opinion would require speculation. 

2.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and the representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



